SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

645
OP 12-00096
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF NEW YORK CENTRAL MUTUAL FIRE
INSURANCE COMPANY, PETITIONER,

                      V                                             ORDER

CATHERINE NUGENT PANEPINTO, J.S.C., STEPHEN
LOBCZOWSKI, VICTORIA HOLLENBAUGH, JOHN
HOLLENBAUGH, JR., SAMUEL L. ALVORD AND DOUGLAS
COPPOLA, ESQ., RESPONDENTS.


BURGIO, KITA & CURVIN, BUFFALO (STEVEN P. CURVIN OF COUNSEL), FOR
PETITIONER.

THE HIGGINS KANE LAW GROUP, P.C., BUFFALO (TERRENCE P. HIGGINS OF
COUNSEL), FOR RESPONDENT VICTORIA HOLLENBAUGH.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KIM S. MURPHY OF
COUNSEL), FOR RESPONDENT CATHERINE NUGENT PANEPINTO, J.S.C.

BOUVIER PARTNERSHIP, LLP, BUFFALO (GEORGE W. COLLINS, JR., OF
COUNSEL), FOR RESPONDENT STEPHEN LOBCZOWSKI.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (CHARLES S. DESMOND, II, OF
COUNSEL), FOR RESPONDENT JOHN HOLLENBAUGH, JR.

BROWN & KELLY, LLP, BUFFALO (H. WARD HAMLIN OF COUNSEL), FOR
RESPONDENT SAMUEL L. ALVORD.

LAW OFFICES OF DOUGLAS COPPOLA, BUFFALO (DOUGLAS COPPOLA OF COUNSEL),
RESPONDENT PRO SE.


     Proceeding pursuant to CPLR article 78 (initiated in the
Appellate Division of the Supreme Court in the Fourth Judicial
Department pursuant to CPLR 506 [b] [1]) to prohibit enforcement of an
order of the Supreme Court, Niagara County, dated December 21, 2011.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on April 26, 2012,

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs upon stipulation.

Entered:    June 8, 2012                         Frances E. Cafarell
                                                 Clerk of the Court